Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 objected to because of the following informalities:  “the improving learning data that is associated with an improved function” in lines 4-5 of claims 6 and 8 should be changed to -- the improving learning data is associated with an improved function-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites, “an artificial intelligence” in lines 2-3,  “an artificial intelligence” in line 5, and   “an artificial intelligence” in line 7. It is not clear whether “an artificial intelligence” on lines 2-3, 5 and 7 are the same or not. If the same the second and 3rd one should refer to the first one and if not, they should be labeled so. The metes and bounds of the claim are not defined and the claim is indefinite. 
As to claims 2-21 refer to claim 1 rejection.
Claim 2, recites, “an artificial intelligence” in lines 5-6, and “an artificial intelligence” in line 7. It is not clear whether “an artificial intelligence” on lines 5-6 and 7, are the same “artificial intelligence”  on lines 2-3, 5 and 7 of claim 1 or not. If the same they should refer to “artificial intelligence”  on lines  2-3, 5 and 7 of claim 1 and if not, they should be labeled so. The metes and bounds of the claim are not defined and the claim is indefinite.   
Claim 1 recites, “a controller that causes learning data ….. to be recorded in a recording unit in such manner that  influencing learning data …….and non-influencing learning data ….. are distinguishable.” The scope and nature of “the learning data to be recorded in such manner that  influencing learning data and non-influencing learning data are distinguishable” is unclear. Without an example of “such manner” in the specification, the scope of this limitation is unclear.
As to claims 2-4, 11, 18, 20-21  refer to claim 1 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, “a controller that causes learning data learned by an artificial intelligence to be recorded in a recording unit in such manner that influencing learning data that has influenced performance of an artificial intelligence and non-influencing learning data that has not influenced performance of an artificial intelligence are distinguishable.”, lack a corresponding disclosed algorithm sufficient for definiteness under 35 USC 112(b), as well as evidence of a disclosed “species” of the claimed genus sufficient for support under 35 USC 112 (a).
The specification recites “an  information processing apparatus 50 according to the second exemplary embodiment is configured to classify learning data learned by an artificial intelligence as influencing learning data or non-influencing learning data. The information processing apparatus 50 may classify learning data that has influenced performance of the artificial intelligence as influencing learning data and learning data that has not influenced performance of the artificial intelligence as non-influencing learning data, and record the learning data in a recording unit in such manner that influencing learning data and non-influencing learning data are distinguishable.” (page 31, last paragraph-page 32 first paragraph), but lacks any algorithm describing how the learning data learned by an artificial intelligence to be recorded in a recording unit in such manner that influencing learning data and non-influencing learning data are distinguishable is performed. The specification essentially repeats the same functional outcomes as the claims recite, but without any supporting algorithms that would indicate applicant was in possession of a disclosed species. Nothing in the specification disclosure explains how the controller is doing so. Therefore, claim 1 is indefinite under 35 USC 112b, as well as lacks sufficiency of a supporting disclosure under 35 USC 112a, written description. 
	As to claims 2-21 refer to claim 1 rejection.
The Examiner was unable to determine the scope of the claims in the absence of a supporting disclosure. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665